Saturday, 12th March, 1808, the Judges delivered their opinions.
Judge Tucker.
The principal question in this case is, whether money deposited in the hands of a deputy-sheriff, as apledge for some particular purposes, and afterwards lent by the owner thereof to the sheriff, and applied by him to his own use, three days before the issuing and delivery of the execution against the goods and chattels of the lender, was liable to satisfy that execution. The Chancellor decided that it was not, and dismissed the plaintiff’s bill: and I concur with him in that decision, and am of opinion, that the decree ought to be affirmed.
Judges Roane and Fleming concurring, the decreé Was AEEIRMED.